Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

              Claim Rejections - 35 USC § 112 six
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-21 the limitation as in the phrase “assessment module”, “masking determination module”, are (non-structural term) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device, unit, module” coupled with functional language” without reciting “sufficient structure to achieve the function”.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objection
Claims 1, 11 and 18, are objected to because of the following informalities: the phrase “CAD”, is an acronym it should be written out in the claim what the acronym stands for. The exact terms as to enable any person skilled in the art to which it pertains, an acronym or abbreviation is not an “exact term”. Appropriate correction is required.

Claim Objections
Claims, 1 and 18, are objected to because of the following informalities: the phrase “optionally”, is vague. Appropriate correction or clarification is required, to preclude a reasonable search by the Examiner.

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-15 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over . 
           Regarding claim 1, Kreeger discloses a system for assessing risk of being diagnosed with cancer based upon imagery of tissue and (optionally) patient-related factors comprising (page 5, paragraph, [0042] the preferred embodiments described herein are seamlessly layered upon an existing CAD workflow, in which the digital or digitized medical images are processed by the CAD processor 112, and in which the medical images and their related CAD results are subsequently displayed at the review workstation 120 to a viewer, who makes a “clinical determination” therefrom. Although one or more of the preferred embodiments is particularly advantageous in the context of en masse “breast cancer screening” contexts, the clinical determination to be made by the viewer can be in relation to screening, “diagnosis, follow-up”, or any of a variety of other activities without departing from the scope of the preferred embodiments);
           a CAD system that analyzes the imagery and generates a plurality of numerical feature values; and an assessment module that receives inputs and computes the risk based upon the feature values (see page 5, paragraph, [0039] with reference to FIG. 1, a computer-aided detection (CAD) processor 112 coupled to the network 116 receives digital medical images from one or more of the devices 102, 106, and 110, and/or from a digitizer 115 that digitizes x-ray mammogram films 114 generated by the film mammogram acquisition device 104. For tomosynthesis data sets, an additional tomosynthesis reconstruction processor (not shown) can be coupled to the network 116 to generate and provide a plurality of tomosynthesis reconstructed image slices from x-ray tomosynthesis projection images provided by the tomosynthesis acquisition device 106. Alternatively, the additional tomosynthesis reconstruction processor can 
           Also page 12, paragraph, [0084] FIG. 12 illustrates a fibroglandular tissue density map and associated certainty-of-finding thresholds for designating candidate CAD findings as marked CAD findings versus unmarked CAD findings according to a preferred embodiment. Notably, the preferred embodiment of FIG. 12 (as well as that of FIG. 13 below) are applicable for both two-dimensional x-ray mammography and breast x-ray tomosynthesis. For the particular context of two-dimensional x-ray mammography in a DICOM-based or DICOM-compliant environment, one example of a certainty of finding metric that can be used in conjunction with the currently described methods is the "Certainty of Finding" content item (code scheme designator DCM, Code Value 111012) from the Mammography CAD Structured Report Information Object Instance (Mammography CAD SR-IOI) that is used to describe and communicate the set of CAD findings for a case. Further information on this content item (111012, DCM, "Certainty of Finding") can be found in the publication "PS 3.16-2009 Part 16: Content Mapping Resource," 
           However regarding claim 1, Kreeger clearly discloses (page 5, paragraph, [0042] in which the digital or digitized medical images are processed by the CAD processor 112, and in which the medical images and their related CAD results are subsequently displayed at the review workstation 120 to a viewer, who makes a “clinical determination” therefrom. Although one or more of the preferred embodiments is particularly advantageous in the context of en masse “breast cancer screening” contexts, the clinical determination to be made by the viewer can be in relation to screening, “diagnosis, follow-up”.
           Also page 12, paragraph, [0085] as would be readily understood by a person skilled in the art, a CAD-computed certainty of finding metric is different than a CAD-computed probability of malignancy metric, as they represent generally independent concepts. By way of simplified explanation, a CAD algorithm may identify the presence of a particular mass in the breast, and may characterize that mass as relatively benign (a low probability of malignancy metric), but the CAD algorithm may have a very high degree of certainty about its conclusion that it has indeed found a mass (a high certainty of finding metric). By way of further simplified explanation, a CAD algorithm may identify the presence of a microcalcification cluster with a relatively low degree of certainty that it is really "looking at" a microcalcification cluster (a low certainty of 
           But does not explicitly state “an assessment that receives inputs and computes the risk based upon the feature values”.
           On the other hand Raundahi in the same field of “detection of breast cancer”, teaches (page 3, paragraph, [0067] the method may include a further step of comparing the obtained parameter value for an image with equivalent parameter values obtained previously for which cancer risk has been quantified and thereby obtaining a quantitative cancer risk assessment for the image. 
           Also page 6, paragraph, [0148] numerous studies have investigated the relation between mammographic density and breast cancer risk, and women with high breast density appear to have a four to six fold increase in breast cancer risk. Therefore the density is an important feature embedded in a mammogram. In this context and as shown in FIG. 1, the density refers to a specialist's assessment (typically a radiologist) of the projected area 2 of fibro glandular tissue--sometimes called dense tissue. 
           Finally, page 14, paragraph, [0282] the data set used in this study was formed by selecting the earliest available screen-negative mammograms for all participants. The result is a high risk (100%) group of cases who were diagnosed with breast cancer within 2-4 years, but radiological reading provided no evidence of cancer at this earliest examination and 2 years after, and a low-risk group who were not diagnosed with breast cancer for a minimum of 4 following years. 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Kreeger invention according to the teaching of Raundahi because to combine “generating digitized medical images are processed by the CAD processor, 
           Regarding claim 2, Kreeger discloses the system as set forth in claim 1 wherein the assessment module receives score data from prior imagery of tissue for monitoring a therapy response by a clinician (see claim 1, Kreeger and Raundahi also Kreeger discloses page 5, paragraph, [0042] the preferred embodiments described herein are seamlessly layered upon an existing CAD workflow, in which the digital or digitized medical images are processed by the CAD processor 112, and in which the medical images and their related CAD results are subsequently displayed at the review workstation 120 to a viewer, who makes a clinical determination therefrom. Although one or more of the preferred embodiments is particularly advantageous in the context of en masse breast cancer screening contexts, the clinical determination to be made by the viewer can be in relation to screening, diagnosis, follow-up, or any of a variety of other activities without departing from the scope of the preferred embodiments.
           Also page 9, paragraph, [0068] in FIG. 8B. Included in navigation-assisting window 420 are markers 821 providing a condensed, single-view CAD annotation road map for the entire data volume. The markers 821, as well as actual corresponding CAD markers 414a, 414b, and 814c shown on the diagnostic images 410 and 810 themselves, may vary in shape to indicate different types of lesions, or by size, to indicate a numeric measure not necessarily linearly related to the numeric measure. For example, some markers may be related to CAD features such 
           Regarding claim 3, Kreeger discloses the system as set forth in claim 1 wherein the assessment module further receives patient-related factors and computes the risk using the patient factors and history (see claim1 , also page 3, paragraph, [0014] provided according to another preferred embodiment is a method for processing and displaying information related to a plurality of breast x-ray tomosynthesis cases, each case comprising at least one breast x-ray tomosynthesis data volume associated with at least one breast of a patient. For each case, a target count "N" representing a target number of marked CAD findings to be displayed to a user on a review workstation in conjunction with the at least one data volume is determined. Importantly, the target count N is independent of any breast tissue image information contained in any of the data volumes for any of the cases. For each case, a set of candidate CAD findings is received, each candidate CAD finding being associated with a potentially suspicious lesion in the at least one breast as identified by a CAD algorithm and characterizing the potentially suspicious lesion by a plurality of computed features including a certainty of finding metric. For each case, up to the target count N of the candidate CAD findings are designated as being marked CAD findings according to the steps of (a) designating all of the candidate CAD findings as marked CAD findings if the number of candidate CAD findings in the received set is less than or equal to the target count N, and (b) if the number of candidate CAD findings is greater than the target count 
           Regarding claim 4, Kreeger discloses the system as set forth in claim 3 wherein the assessment module receives score data from prior imagery of tissue for monitoring a therapy response by a clinician (see claim 1, also page 5, paragraph, [0042] the preferred embodiments described herein are seamlessly layered upon an existing CAD workflow, in which the digital or digitized medical images are processed by the CAD processor 112, and in which the medical images and their related CAD results are subsequently displayed at the review workstation 120 to a viewer, who makes a clinical determination therefrom. Although one or more of the preferred embodiments is particularly advantageous in the context of en masse breast cancer screening contexts, the clinical determination to be made by the viewer can be in relation to screening, diagnosis, follow-up, or any of a variety of other activities without departing from the scope of the preferred embodiments.
           Also page 9, paragraph, [0068] in FIG. 8B. Included in navigation-assisting window 420 are markers 821 providing a condensed, single-view CAD annotation road map for the entire data volume. The markers 821, as well as actual corresponding CAD markers 414a, 414b, and 814c shown on the diagnostic images 410 and 810 themselves, may vary in shape to indicate 
           Regarding claim 5, Kreeger discloses the system as set forth in claim 3, further comprising a masking determination module that receives inputs from the patient factors and history, and computes the risk of having a cancer, which cancer is otherwise characterized by a low probability of detection, based upon the feature values and the patient factors and history (page 12, paragraph, [0085] as would be readily understood by a person skilled in the art, a CAD-computed certainty of finding metric is different than a CAD-computed probability of malignancy metric, as they represent generally independent concepts. By way of simplified explanation, a CAD algorithm may identify the presence of a particular mass in the breast, and may characterize that mass as relatively benign (a low probability of malignancy metric), but the CAD algorithm may have a very high degree of certainty about its conclusion that it has indeed found a mass (a high certainty of finding metric). By way of further simplified explanation, a CAD algorithm may identify the presence of a microcalcification cluster with a relatively low degree of certainty that it is really "looking at" a microcalcification cluster (a low certainty of finding metric), but the CAD algorithm may conclude that it is a particularly bad one (high 
           Regarding claim 6, Kreeger discloses the system as set forth in claim 5 wherein the assessment module receives score data from prior imagery of tissue for monitoring a therapy response by a clinician (see claim 1, also page 5, paragraph, [0042] the preferred embodiments described herein are seamlessly layered upon an existing CAD workflow, in which the digital or digitized medical images are processed by the CAD processor 112, and in which the medical images and their related CAD results are subsequently displayed at the review workstation 120 to a viewer, who makes a clinical determination therefrom. Although one or more of the preferred embodiments is particularly advantageous in the context of en masse breast cancer screening contexts, the clinical determination to be made by the viewer can be in relation to screening, diagnosis, follow-up, or any of a variety of other activities without departing from the scope of the preferred embodiments.
           Also page 9, paragraph, [0068] in FIG. 8B. Included in navigation-assisting window 420 are markers 821 providing a condensed, single-view CAD annotation road map for the entire data volume. The markers 821, as well as actual corresponding CAD markers 414a, 414b, and 814c shown on the diagnostic images 410 and 810 themselves, may vary in shape to indicate different types of lesions, or by size, to indicate a numeric measure not necessarily linearly related to the numeric measure. For example, some markers may be related to CAD features such as number of calcifications, or some type of CAD “score” such as a measure of the prominence of a combination of features representing a lesion obviousness, for example. A reviewer can quickly identify a marker 821 of particular interest and promptly and easily navigate to the slabs and associated slices by clicking on that marker 821. Such multi-dimensional visual cues and data management tools serve to increase the efficiency and effectiveness of three dimensional 
           Regarding claim 7, Kreeger discloses the system as set forth in claim 5, further comprising a recall determination module that receives inputs from the assessment module and the masking assessment module, and generates a computer-aided indication of a clinical follow-up by the patient (see claim 1, Kreeger and Raundahi also Kreeger discloses (page 5, paragraph, [0042] the preferred embodiments described herein are seamlessly layered upon an existing CAD workflow, in which the digital or digitized medical images are processed by the CAD processor 112, and in which the medical images and their related CAD results are subsequently displayed at the review workstation 120 to a viewer, who makes a clinical determination therefrom. Although one or more of the preferred embodiments is particularly advantageous in the context of en masse breast cancer screening contexts, the clinical determination to be made by the viewer can be in relation to screening, diagnosis, follow-up, or any of a variety of other activities without departing from the scope of the preferred embodiments).
           Regarding claim 8, Kreeger discloses the system as set forth in claim 3 wherein the assessment module receives score data from prior imagery of tissue that is verified to include cancer by a specialist (page 9, paragraph, [0068] FIG. 8A illustrates an interactive user interface display according to a preferred embodiment, including a simultaneous display of right and left MLO tomosynthesis data volumes a breast in windows 805 and 405, respectively. Each view window 805/405 includes its own graphical depth navigation tool including a slice slider bar 811/411 as shown, as well as its own ROI selector tool 815/415. A navigation-assisting window 420 is shown in the upper right hand corner of the left MLO image, a close-up view of which is shown in FIG. 8B. Included in navigation-assisting window 420 are markers 821 providing a condensed, single-view CAD annotation road map for the entire data volume. The markers 821, 
           Also page 11, paragraphs, [0078-0079] it should be noted that the CAD overlay may be customized according to the desired work style of the reviewer. It is known that CAD Marks are selected to be displayed to the user by "thresholding", wherein the output of the classifier is a confidence value and any detected region above a certain confidence is allocated a mark that displayed to the user. For this reason, each image may display a different number of marks (even though the "average" number is often reported when describing the performance of the algorithm), even zero marks in some cases. According to one aspect of the preferred embodiments, it is realized that an alternative method of selecting CAD marks for display is to always display some constant, designated number of marks per image (e.g. 5). This makes the work for the radiologist the same for each case--each case requires the review of 5 marks. Sometimes all 5 will be cancers; sometimes all 5 will be false positives. Once the designated number of marks are read, if no "cancers" are detected, the radiologist is ensured that the remaining portions of the image (whether it be a two dimensional mammogram, tomosynthesis slice or tomosynthesis slab) are be even "less suspicious"; the chance of there being cancer in 
           Regarding claim 9, Kreeger discloses the system as set forth in claim 3 wherein the patient-related factors include at least one of (a) breast imagery, (b) percent tissue density, (c) density compactness, (d) age when the imagery is acquired, (e) BMI, (f) menopause status, (g) family history of cancer, (h) personal history of disease, (i) lifestyle factors, (j) genetic variants, and (k) information from prior health care examinations (see abstract, methods, systems, and related computer program products for processing and displaying computer-aided detection (CAD) information associated with medical breast x-ray images, such as breast x-ray tomosynthesis volumes, are described. An interactive graphical user interface for displaying a tomosynthesis data volume is described that includes a display of a two-dimensional composited image having slabbed sub-images spatially localized to marked CAD findings. Also described is a graphical navigation tool for optimized CAD-assisted viewing of the data volume, comprising a plurality of CAD indicator icons running near and along a slice ruler, each CAD indicator icon spanning a contiguous segment of the slice ruler and corresponding in depth wise position and extent to a subset of image slices spanned by the associated CAD finding, each CAD indicator icon including at least one single-slice highlighting mark indicating a respective image slice containing viewable image information corresponding to the associated CAD finding). 
           Regarding claim 10, Kreeger discloses the system as set forth in claim 3 wherein the assessment module determines cancer of a specific subtype or generalized breast cancer (see page 6, paragraph, [0047] CAD software 324 retrieves the three dimensional reconstructed data 331 from storage 330 and processes the tomosynthesis data set, generating CAD overlay images 
           Regarding claim 11, Kreeger discloses the system as set forth in claim 10 wherein the features are established based upon lesion candidates localized in the tissue by the CAD system (page 3, paragraph, [0015] provided according to another preferred embodiment is a method for processing and displaying information related to a plurality of breast x-ray tomosynthesis data volumes, the method being analogous to the above-described method except that there is specified a target count "N" representing a target number of marked CAD findings to be displayed per data volume, regardless of the case membership of that data volume. For each data volume, up to the target count N of the candidate CAD findings are designated as being marked CAD findings according to the steps of (a) designating all of the candidate CAD findings as marked CAD findings if the number of candidate CAD findings in the received set is less than or equal to the target count N, and (b) if the number of candidate CAD findings is greater than the 
           Regarding claim 12, Kreeger discloses the system as set forth in claim 11, wherein the risk assessment module employs differences between each breast side for microcalcifications, masses and the tissue density (see page 12, paragraphs, [0085-0086] as would be readily understood by a person skilled in the art, a CAD-computed certainty of finding metric is different than a CAD-computed probability of malignancy metric, as they represent generally independent concepts. By way of simplified explanation, a CAD algorithm may identify the presence of a particular mass in the breast, and may characterize that mass as relatively benign (a low probability of malignancy metric), but the CAD algorithm may have a very high degree of certainty about its conclusion that it has indeed found a mass (a high certainty of finding metric). By way of further simplified explanation, a CAD algorithm may identify the presence of a microcalcification cluster with a relatively low degree of certainty that it is really "looking at" a microcalcification cluster (a low certainty of finding metric), but the CAD algorithm may conclude that it is a particularly bad one (high probability of malignancy) if it really is a microcalcification cluster. One example of a fibro glandular tissue density metric that can be used in conjunction with the presently described preferred embodiments is a so-called "H.sub.int" metric described in a book by Ralph Highnam and Michael Brady entitled Mammographic Image Analysis, Kluwer Publishers, Boston Mass. (1999) that describes how to correct and remove the effects of x-ray scatter, x-ray energy (kVp), exposure (mAs) and breast thickness. See also their PCT Publication WO00/52641A1, which is incorporated by reference herein. The 
           Regarding claim 13, Kreeger discloses the system as set forth in claim 12 wherein the risk assessment module employs an interaction between tissue density and masses (page 12, paragraph, [0085] notably, as would be readily understood by a person skilled in the art, a CAD-computed certainty of finding metric is different than a CAD-computed probability of malignancy metric, as they represent generally independent concepts. By way of simplified explanation, a CAD algorithm may identify the presence of a particular mass in the breast, and may characterize that mass as relatively benign (a low probability of malignancy metric), but the CAD algorithm may have a very high degree of certainty about its conclusion that it has indeed found a mass (a high certainty of finding metric). By way of further simplified explanation, a CAD algorithm may identify the presence of a microcalcification cluster with a relatively low degree of certainty that it is really "looking at" a microcalcification cluster (a low certainty of finding metric), but the CAD algorithm may conclude that it is a particularly bad one (high probability of malignancy) if it really is a microcalcification cluster). 
           Regarding claim 14, Kreeger discloses the system as set forth in claim 1 further comprising a user interface output module that provides a graphical display output of the risk versus a scale of risk values (page 5, paragraphs, [0040-0041] a graphical user interface implemented at a review workstation 120 displays the medical images to a viewer in accordance 
           Regarding claim 17, Kreeger discloses the system as set forth in claim 3 wherein the tissue is human breast tissue and the imagery is mammography imagery (page 4, paragraph, [0038] FIG. 1 illustrates a conceptual diagram of a breast x-ray imaging environment 100 including a review workstation 120 for interactive display of breast x-ray information and related computer-aided detection (CAD) information according to one or more of the preferred embodiments. Shown in FIG. 1 is a network 116, which may be a HIS/RIS (Hospital Information System/Radiology Information System) network, to which is coupled a digital mammogram acquisition device 102, a film-screen mammogram acquisition device 104, a tomosynthesis acquisition device 106, and a generalized "other" medical imaging device 110 representative of, for example, magnetic resonance imaging (MRI) acquisition devices and ultrasound acquisition devices).        
          With regard to claims 15 and 18 the arguments analogous to those presented above for claims 1-14 and 17 are respectively applicable to claim 15 and 18.  

Allowable Subject Matter
Claims 16 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
April 1, 2021